                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Northern Division)

DAVID J. BOSHEA                               *
                                              *
       Plaintiff/Counter-Defendant,           *
                                              *       Case No. 1:21-CV-00309-ELH
v.                                            *
                                              *
COMPASS MARKETING, INC.                       *
                                              *
       Defendant/Counter-Plaintiff            *
                                              *
AND                                           *
                                              *
COMPASS MARKETING, INC.                       *
                                              *
       Third-Party Plaintiff,                 *
                                              *
v.                                            *
                                              *
JOHN DOE(S)                                   *
                                              *
       Third-Party Defendant(s).              *
                                              *
*      *       *       *       *      *       *       *       *      *       *       *       *

                   COUNTERCLAIM AND THIRD-PARTY COMPLAINT

       Defendant/Counter-Plaintiff Compass Marketing, Inc. (“Compass Marketing”), by and

through its undersigned counsel, hereby files this Counterclaim against Plaintiff/Counter-

Defendant David J. Boshea (“Boshea”), and this Third-Party Complaint against currently

unidentified John Doe(s), and in support of this Counterclaim, states as follows:

                                       Nature of the Action

       1.      This Counterclaim and Third-Party Complaint seeks monetary relief from Boshea

and currently unidentified John Doe(s) for engaging in various torts, including specifically tortious

interference with contractual relations and prospective economic advantage and civil conspiracy,
aimed at and, in fact injuring, Compass Marketing. This Counterclaim also seeks the recovery of

funds from Boshea that he received above and beyond his agreed upon compensation during his

employment with Compass Marketing, which he was not entitled to receive and, thus, was unjustly

enriched.

                                           The Parties

       2.      Compass Marketing is a leading sales and marketing agency that helps its clients

grow sales and market share. Compass Marketing’s clients include some of the biggest companies

in the world, including several Fortune 500 companies, with leading, well-known brands.

Compass Marketing is incorporated in the Commonwealth of Virginia and its principal place of

business is located in Annapolis, Maryland.

       3.      Boshea is an individual resident of the State of Illinois, who filed the Complaint in

this action against Compass Marketing.

       4.      John Doe(s) presently is/are unknown individual(s) who, upon information and

belief, aided, abetted, and conspired with Boshea (or whom Boshea aided, abetted, and conspired

with) to harm Compass Marketing in the manner set forth in this Counterclaim and Third-Party

Complaint.

                                     Jurisdiction and Venue

       5.      This Court has subject matter jurisdiction over this dispute under 28 U.S.C. §

1332(a) because the dispute is between citizens of different states.

       6.      Venue is proper in this Court under 28 U.S.C. § 1391 because the facts and events

giving rise to Compass Marketing’s claims occurred in this judicial district.




                                                 2
                                       Factual Allegations

       7.      Compass Marketing terminated Boshea’s employment in or about March 2020.

       8.      At the time that Compass Marketing terminated Boshea’s employment, Compass

Marketing offered Boshea severance, in return for signing a release of claims, as it typically does

when offering an employee severance.

       9.      Boshea, however, claimed that he was owed $540,000 in severance based on the

terms of a purported employment agreement, although Boshea’s attorney at the time acknowledged

that Boshea did not have a signed copy of the employment agreement that formed the basis for his

claim that he was entitled to $540,000 in severance.

       10.     Compass Marketing did not acknowledge or otherwise concede the existence of the

alleged employment agreement and Boshea ultimately did not accept the severance package that

Compass Marketing offered.

       11.     Nearly one year later, in or about February 2021, Boshea filed the Complaint in this

lawsuit, claiming he is owed $540,000 in severance pursuant to the purported employment

agreement.

       12.     The purported employment agreement upon which Boshea relied in filing the

instant lawsuit is attached to the Complaint, but the purported employment agreement was not

signed by Compass Marketing. Indeed, it is a forged document, as it was not signed by John

White, Compass Marketing’s CEO, and John White did not authorize anyone to sign the document

on his behalf (in fact, it does not appear on the face of the document that anyone claimed to sign

the document on John White’s behalf because there are no initials of any other person to indicate

the document was signed by someone other than John White).




                                                3
       13.     Shortly after filing the Complaint, a copy of the Complaint was circulated

anonymously to third parties doing business with Compass Marketing, including a real estate

broker located in Annapolis, Maryland assisting Compass Marketing in its search for office space.

       14.     Shortly after receiving a copy of the Complaint, the real estate brokerage firm

stopped doing business with Compass Marketing and Compass Marketing lost the opportunity to

sign a lease for office space.

       15.     Upon information and belief, Boshea by himself and/or in coordination with John

Doe(s) circulated the Complaint in this lawsuit to the real estate brokerage firm, and likely others,

doing business with Compass Marketing.

       16.     Shortly after receiving a copy of the Complaint that contained false allegations

against Compass Marketing, the real estate brokerage firm as well as an architecture firm that was

working with Compass Marketing to design new office space stopped doing business with

Compass Marketing.

       17.     It is apparent that the purpose behind circulating the Complaint to third parties

doing business with Compass Marketing was to spread false information about Compass

Marketing by insinuating (falsely) that it is a company that cannot be trusted and it is a company

that does not honor its contractual obligations.

       18.     Compass Marketing suffered damages as a result of false information that was

circulated to the real estate broker in the form of the Complaint, including, but not limited to,

$3,500 spent on architecture fees, numerous hours devoted by Compass Marketing employees to

designing and making plans for the new office space, and damage to its reputation.

       19.     Upon information and belief, one or more presently unknown individuals,

identified herein as John Doe(s), have aided, abetted, and conspired with Boshea, or with whom



                                                   4
Boshea has aided, abetted, and conspired, to harm Compass Marketing in the manner set forth

herein.

          20.   Separate and apart from the malicious distribution of the Complaint to third parties

doing business and/or potentially doing business with Compass Marketing, Boshea improperly

received approximately $51,800 from Compass Marketing in “off payroll payment” in increments

of approximately $350 that were above and beyond his agreed upon compensation. As a result of

the receipt of these “off payroll payments,” Boshea has been unjustly enriched.

                                          COUNT I
                                TORTIOUS INTERFERENCE
                               (Against Boshea and John Doe(s))

          21.   Compass Marketing relies on and incorporates by reference Paragraphs 1 through

20 above.

          22.   Compass Marketing entered into a contract with a real estate brokerage company

to help it find office space to lease. Although no formal agreement was signed, the real estate

brokerage firm had been engaged by Compass Marketing to assist Compass Marketing with its

search for office space. The real estate brokerage firm was able to bring to Compass Marketing a

proposed lease to rent office space.

          23.   Compass Marketing also entered into a contract with an architecture firm to design

the office space Compass Marketing planned to rent. Compass Marketing paid the architecture

firm $3,500 before the architecture firm stopped doing business with Compass Marketing.

          24.   Boshea filed the Complaint in this action, alleging Compass Marketing breached a

contract with Boshea, but the contract upon which Boshea relies is a forgery. Boshea knows or

reasonably should know that the purported contract on which he relies in bringing this lawsuit is a

forgery because he, through his former attorney, acknowledged that he did not have a signed copy



                                                 5
of the alleged contract. Boshea also knows or should know that the purported contract on which

he relies in bringing this lawsuit is a forgery because he should know that the signature on the

purported agreement for John White is not John White’s signature and there are no initials

indicating that someone else signed the agreement for John White with John White’s

consent/authority.

        25.     Despite knowing or having reason to know that the premise of the Complaint is

false, and the accusation that Compass Marketing breached its alleged contract is false, Boshea by

himself and/or in coordination with John Doe(s) circulated a copy of the Complaint anonymously

to third parties doing business with Compass Marketing, including the real estate brokerage firm

helping Compass Marketing find office space to lease.

        26.     Compass Marketing believes Boshea had assistance from John Doe(s) because, to

the best of Compass Marketing’s knowledge, Boshea did not know at the time of the termination

of his employment about Compass Marketing’s relationship with the real estate brokerage firm

that was providing services to Compass Marketing.

        27.     The Complaint was circulated to third parties doing business with Compass

Marketing and/or planning to do business with Compass Marketing for the purpose of trying to

interfere with Compass Marketing’s existing and potential business relationships and encourage

those and other third parties not to do business with Compass Marketing.

        28.     Shortly after receiving a copy of the Complaint, the real estate brokerage firm

stopped doing business with Compass Marketing and Compass Marketing lost an opportunity to

sign a lease for a location it desired to rent.




                                                  6
       29.       Shortly after the real estate brokerage firm received a copy of the Complaint, the

architecture firm Compass Marketing had retained to assist it with designing the office space

stopped doing business with Compass Marketing.

       30.       As a result of the Complaint that contains false allegations against Compass

Marketing being circulated to third parties, Compass Marketing has suffered harm to its reputation,

and it has suffered economic losses in the amount of at least $3,500, plus many lost hours of work

by employees on the office space that Compass Marketing desired to rent.

       31.       Upon information and belief, Compass Marketing has suffered additional harm in

the form of other lost opportunities not yet identified because Compass Marketing does not know

the entire universe of recipients of the Complaint that contains false allegations against it.

       32.       Based on the foregoing, Boshea and/or John Doe(s) have engaged in tortious

interference with contractual relations and/or tortious interference with prospective economic

advantage.

       33.       The circulation of the Complaint with false allegations to third parties was done

with malice and for the purpose of harming Compass Marketing’s reputation and business

relationships.

       WHEREFORE, Compass Marketing respectfully requests that this Court enter judgment

in its favor and order:

                 a.       Boshea and/or John Doe(s) make Compass Marketing whole (jointly and

                          severally to the extent that Boshea did act in coordination with John Doe(s))

                          for the losses it has suffered;

                 b.       Boshea and/or John Doe(s) compensate Compass Marketing (jointly and

                          severally to the extent that Boshea did act in coordination with John Doe(s))



                                                     7
                          for any expenses and other costs it has incurred to try to repair and protect

                          its reputation and goodwill resulting from the acts of tortious interference

                          described herein;

                 c.       Boshea and/or John Doe(s) pay Compass Marketing (jointly and severally

                          to the extent that Boshea did act in coordination with John Doe(s)) for any

                          other damages Compass Marketing has incurred as a result of the tortious

                          interference described herein;

                 d.       Boshea and/or John Doe(s) pay Compass Marketing punitive damages;

                 e.       Such other relief the Court deems just and proper.

                                             COUNT II
                                       CIVIL CONSPIRACY
                                  (Against Boshea and John Doe(s))

       34.       Compass Marketing relies on and incorporates by reference Paragraphs 1 through

33 above.

       35.       Upon information and belief, Boshea has conspired with one or more presently

unidentified third parties to commit the tortious conduct described herein.

       36.       Even if Boshea has not conspired with one or more presently unidentified third

parties to commit the tortious conduct described herein, the third parties (if there are two or more)

have conspired among themselves to commit the tortious conduct described herein.

       37.       The conspiracy to circulate the Complaint with false allegations to third parties was

done with malice and for the purpose of harming Compass Marketing’s reputation and business

relationships.

       WHEREFORE, Compass Marketing respectfully requests that this Court enter judgment

in its favor and order:



                                                    8
              a.      Boshea and/or John Doe(s) make Compass Marketing whole (jointly and

                      severally to the extent that Boshea did act in coordination with John Doe(s))

                      for the losses it has suffered;

              b.      Boshea and/or John Doe(s) compensate Compass Marketing (jointly and

                      severally to the extent that Boshea did act in coordination with John Doe(s))

                      for any expenses and other costs it has incurred to try to repair and protect

                      its reputation and goodwill resulting from the civil conspiracy to commit

                      the tortious acts described herein;

              c.      Boshea and/or John Doe(s) pay Compass Marketing (jointly and severally

                      to the extent that Boshea did act in coordination with John Doe(s)) for any

                      other damages Compass Marketing has incurred as a result of the civil

                      conspiracy to commit the tortious interference described herein;

              d.      Boshea and/or John Doe(s) pay Compass Marketing punitive damages;

              e.      Such other relief the Court deems just and proper.

                                         COUNT III
                                   UNJUST ENRICHMENT
                                    (Against Boshea Only)

       38.    Compass Marketing relies on and incorporates by reference Paragraphs 1 through

20 above.

       39.    Boshea had an agreed upon salary he was to receive from Compass Marketing in

return for performing his job duties for Compass Marketing.

       40.    Unbeknownst to Compass Marketing’s CEO and majority owner, Boshea regularly

received additional “off payroll payments” in biweekly increments of $350 totaling approximately

$51,800, which Boshea was not entitled to receive.



                                                 9
       41.     As a result of these “off payroll payments,” Boshea has been unjustly enriched to

Compass Marketing’s detriment.

       WHEREFORE, Compass Marketing respectfully requests that this Court enter judgment

in its favor and order:

               a.         Boshea return to Compass Marketing all “off payroll payments” he received

                          that were above and beyond his agreed upon salary and compensation.

               b.         Such other relief the Court deems just and proper.

                                   REQUEST FOR JURY TRIAL

       Defendant/Counter-Plaintiff and Third-Party Plaintiff Compass Marketing, Inc., hereby

request a jury trial of its claims pursuant to Rule 38 of the Federal Rules of Civil Procedure.



Dated: July 29, 2021                            Respectfully submitted,

                                                /s/ Stephen B. Stern_______________________
                                                Stephen B. Stern, Bar No.: 25335
                                                Heather K. Yeung, Bar No.: 20050
                                                KAGAN STERN MARINELLO & BEARD, LLC
                                                238 West Street
                                                Annapolis, Maryland 21401
                                                (Phone): (410) 216-7900
                                                (Fax): (410) 705-0836
                                                Email: stern@kaganstern.com
                                                Email: yeung@kaganstern.com

                                                Counsel for Defendant/Counter-Plaintiff/
                                                      Third-Party Plaintiff
                                                Compass Marketing, Inc.




                                                   10
